DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.

Response to Amendment
The Amendment filed June 9, 2021 has been entered. 
Claims 1-21 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on June 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,540,228 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
A system (storage module 100) comprising:
a memory device (non-volatile memory 120); and
a processing device (central processing unit (CPU) 113), operatively coupled with the memory device, to:
identify a first data stored at a first portion of a memory cell and a second data stored at a second portion of the memory cell (Paragraph [0068]: “At block 804, the storage controller may determine the scope of the read error event. As previously described, the scope may be limited to a page that includes the unit of data, may cover a block of data that includes the page but not expand beyond the block, or may expand beyond the block and cover blocks in the same threshold voltage bin.”);
determine a first error rate associated with the first data stored at the first portion of the memory cell, the first error rate being adjusted to exceed a second error rate associated with the second data stored at the second portion of the memory cell;
determine whether the first error rate exceeds a threshold (Paragraph [0070]: “Alternatively, at block 806, if the scope of the read error event expands beyond the page, then at block 810, if the scope does not expand beyond the block, then at block 812, the storage controller, using a voltage generator, may adjust one or more threshold voltage levels under a threshold voltage calibration process, and supply gate bias voltages at the adjusted levels to the block to read pages of the block. In addition, at block 812, a correction engine may determine bit error rates for the pages, and the storage controller may determine a new composite bit error rate for the block based on bit error rates of the pages.”); and
in response to determining that the first error rate exceeds the threshold, provide  . . . the memory cell for use in an error correction operation by a controller (storage controller 110) associated with the memory cell

Paragraph [0072]: “Alternatively, if the new composite bit error rate for the block is above the threshold value, then at block 818, the storage controller may determine whether to continue adjusting the threshold voltage levels under the threshold voltage calibration process. If so, then the method 800 may proceed back to block 812, where the storage controller, using the ECC engine and the voltage generator, may adjust the threshold voltage levels and determine a new composite bit error rate for the block. Alternatively, at block 818, if the storage controller determines that the threshold voltage calibration process has ended, then at block 812, the storage controller may determine that the corrective action is to relocate the block of data to a different location in the memory to dispose of the read error event.”).
However, the Examiner finds Malshe does not teach or suggest the claimed “in response to determining that the first error rate exceeds the threshold, provide the second data stored at the second portion of the memory cell for use in an error correction operation by a controller associated with the memory cell.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 2-7, 9-14 and 16-21 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112